Citation Nr: 0629109	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  05-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
foot condition, to include bilateral pes planus and a right 
foot disorder.

2.  Entitlement to service connection for residuals of 
traumatic right foot injury.


REPRESENTATION

Veteran represented by:	John A. Singleton, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
October 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied service connection for right foot 
laceration with pes planus, finding that the veteran had not 
submitted new and material evidence to reopen the claim.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for his foot 
disabilities.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  In July 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO. 

After this case was certified to the Board, the veteran 
submitted duplicate copies of his original service connection 
claim for a foot condition and the original 1944 rating 
decision.  The veteran also submitted a 1944 document, 
entitled Decision of Questions of Fact and Law that does not 
appear in the record.  A remand pursuant to 38 C.F.R. 
§ 20.1304 is not necessary, however, as the document does not 
contain any new information not already considered by the RO.

On August 21, 2006, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The issue of entitlement to service connection for residuals 
of traumatic right foot injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the July 2006 Board hearing, the veteran, through his 
representative, presented testimony to the effect that he was 
withdrawing his service connection claim for bilateral 
flatfeet. 

2.  In June 1998, the RO denied entitlement to service 
connection for a right foot condition on the basis that the 
veteran had not submitted new and material evidence to reopen 
the claim.  The veteran was notified of this decision and his 
procedural rights, but did not file an appeal.

3.  Evidence received since the June 1998 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a right foot disorder.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for bilateral pes planus. 38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. § 20.204 (2005).

2.  The June 1998 RO decision denying the claim of service 
connection for a right foot condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

3.  The evidence received subsequent to the June 1998 RO 
decision is new and material, and the claim of service 
connection for a right foot condition is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2005).  Except for 
appeals withdrawn on record at a hearing, appeal withdrawals 
must be in writing. 38 C.F.R. § 20.204 (b).

Here, the veteran, through his representative, presented 
testimony at the July 2006 Board hearing that it was not 
their position that the veteran suffered an aggravation of 
flatfeet in service.  As the veteran's claim was for service 
connection for bilateral pes planus based on aggravation, the 
veteran in effect, has expressed a desire to withdraw this 
claim.  Accordingly, the Board does not have jurisdiction to 
review this appeal and this claim is dismissed.

II.  New and material evidence

The RO denied entitlement to service connection for a right 
foot condition in October 1959, on the basis that there was 
no evidence showing it was incurred or aggravated by service.  
The RO continued to deny service connection for a foot 
condition from July 1968 to March 1980, on the basis that new 
and material evidence had not been submitted to reopen the 
claim.  The Board confirmed these decisions in July 1970 and 
March 1981, respectively.  

The veteran filed a claim to reopen service connection for a 
foot condition in March 1998.  Evidence considered at that 
time included duplicate copies of service medical records and 
post-service treatment records, and private medical records 
dated from February 1996 to February 1998, showing complaints 
of a painful foot.

The RO denied entitlement to service connection for a right 
foot condition in June 1998, on the basis that new and 
material evidence had not been submitted.  The veteran was 
notified of this decision and his procedural rights, but did 
not file an appeal.  Thus, the June 1998 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 
20.302 (a).  

In October 2002, the veteran filed a claim to reopen service 
connection for his right foot condition.  Evidence submitted 
includes duplicate copies of service medical records and 
post-service medical records and a December 2003 VA 
examination report.  The December 2003 VA examiner found that 
it was likely as not that the brief period of standing and 
marching may have had a minor influence on his foot 
discomfort.  The veteran's brother submitted a February 2004 
statement in support of the claim.  The veteran also 
testified at a Board hearing at the RO in July 2006.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the December 2003 VA examination report 
is new and material.  The evidence is new because it was not 
submitted previously to the RO, and the RO did not consider 
it in its previous rating decision.  38 C.F.R. § 3.156(a).  
The evidence also is material because it suggests that the 
veteran's pre-service injury to his right foot might have 
been aggravated by service, which was not established at the 
time of the last rating decision.  This raises a reasonable 
possibility of substantiating his service connection claim 
for residuals of traumatic injury to the right foot.  38 
C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
evidence is both new and material and serves to reopen the 
veteran's claim.

The Board has considered the veteran's claim to reopen 
service connection for a right foot disorder and his claim 
for entitlement based on the merits with respect to the VCAA 
of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002), including 
the new notice requirements, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, given the favorable outcome 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


ORDER

The appeal for entitlement to service connection for 
bilateral pes planus is dismissed.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a right foot 
disorder and the claim is reopened.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for residuals of 
traumatic right foot injury.  In light of the Board's 
decision, the entire record must be reviewed on a de novo 
basis.  Upon review, however, the evidence is insufficient to 
decide the claim. 

A May 1946 VA record shows the veteran was enlisted into the 
Army in 1943 and originally cut his right foot in May 1942.  
It was noted on examination in 1946 that the plantar muscles 
of the right foot were severed, which caused the foot to sag 
down.  The veteran reported that he injured his right foot 
while hiking on active duty and never returned to duty after 
this injury.  The 1946 diagnosis was old injury to the right 
foot, aggravated by service.  A September 1943 service 
medical record shows a depression of the longitudinal arch of 
the right foot.  An October 1943 discharge examination report 
shows a painful right foot due to old injury caused by a 
glass cut.  The veteran was not found to meet the minimum 
physical requirements for induction due, in part, to his bad 
right foot, and was discharged.

Post-service findings show diagnoses of traumatic 
tenosynovitis and early arthritis of the right foot in May 
1968, and traumatic arthritis of the right foot in August 
1969.  The veteran submitted a statement in 1975 indicating 
that he broke both of his feet in an accident.  Private 
medical records dated from March 1996 to February 1998 note 
complaints of a painful foot.  A December 2003 VA examination 
report shows a diagnosis of small plantar spurs of the 
calcaneus on the right foot.  The December 2003 VA 
examination report also notes that the veteran reportedly was 
struck by a pickup truck in 1971, breaking both of his lower 
legs.  

In order to resolve this claim, it needs to be medically 
determined whether there is a relationship between the 
current right foot impairment and service.  Specifically, 
what needs to be resolved is whether the veteran's pre-
service right foot injury was aggravated by service or 
directly incurred in service, taking into account his post-
service injury.  A December 2003 VA examiner found that the 
brief period of standing and marching on his foot in service 
might have had a minor influence on his ultimate discomfort 
in his foot; but this is not a probative opinion.  Under the 
duty to assist provisions of the VCAA, VA has the duty to 
secure an examination or opinion if there is competent 
evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  Thus, the 
Board finds that another medical examination is necessary.



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

2.  After completion of #1, schedule the 
veteran for a VA examination to determine 
the nature, etiology, severity, and date 
of onset of his current right foot 
impairment.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to the 
examination of the veteran.  Specifically, 
the examiner should do the following:

(a)  Provide an opinion as to whether the 
veteran had a right foot disability that 
preexisted service.

(b)  If so, provide an opinion as to 
whether the veteran's preservice foot 
injury underwent an increase in severity 
in service.  If it did, state whether this 
was due to the natural progression of the 
injury.

(c)  If not, provide an opinion as to 
whether it is very likely, as likely as 
not, or highly unlikely, that the 
veteran's current right foot impairment is 
related to service, taking into 
consideration his post-service injury.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


